DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 31 – 35, 39 – 48 and the newly added claims 49 – 60 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on August 4, 2022 have been entered.
The rejection under 35 U.S.C. §102(a)(1) of the instant claims 31 and 39 as being anticipated by Incyte Corporation, Clinicaltrials.gov, January 5, 2017 is withdrawn in view of Applicant’s amendment to incorporate the limitations “wherein the human patient achieves at least 4 point reduction itch in itch Numerical rating Scale score from baseline at week 8 of the administration”; “wherein the human patient is aged 12 or older” and “wherein the patient has an itch Numerical Rating Scale score of ≥ 4 at baseline” of the cancelled claims 36 – 38 into the independent claim 31.
The rejection under 35 U.S.C. §103 of the instant claims 31 – 33 and 39 as being unpatentable over Incyte Corporation, Clinicaltrials.gov, January 5, 2017 is withdrawn in view of Applicant’s amendment to incorporate the limitations “wherein the human patient achieves at least 4 point reduction itch in itch Numerical rating Scale score from baseline at week 8 of the administration”; “wherein the human patient is aged 12 or older” and “wherein the patient has an itch Numerical Rating Scale score of ≥ 4 at baseline” of the cancelled claims 36 – 38 into the independent claim 31.
 The provisional statutory double patenting rejection of the claims 31 – 35 and 39 – 48 as claiming the same invention as the claims 31 – 48 of the copending Applicant No. 17/021,691 is withdrawn in view of Applicant’s amendment to incorporate the limitations “wherein the human patient achieves at least 4 point reduction itch in itch Numerical rating Scale score from baseline at week 8 of the administration”; “wherein the human patient is aged 12 or older” and “wherein the patient has an itch Numerical Rating Scale score of ≥ 4 at baseline” of the cancelled claims 36 – 38 into the independent claim 31. Claims 36 – 38 have been cancelled.
Search: Applicant’s amendments necessitate new grounds of search and consideration. Search was performed for the full scope of the instant claims 31 – 35 and 39 – 60. No prior art was found. However, the claims would be further rejected under provisional non-statutory double patenting rejection as being unpatentable over the claims of the copending Applicant No. 17/012,691.
Information Disclosure Statement
The information disclosure statement filed on August 4, 2022 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on August 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/012,691 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Claims 31 – 35 and 39 – 60 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR PATEL/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626